Citation Nr: 0415393	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  03-14 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for residuals of a laparoscopic cholecystectomy 
performed at a VA medical center in February 1997.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from February 1975 to February 
1979.  

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

Unfortunately, the Board cannot yet decide this appeal 
because further development is needed.  So the case is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.  


REMAND

The veteran's claim for 38 U.S.C.A. § 1151 benefits was 
received in March 2001.  For claims, as here, filed on or 
after October 1, 1997, compensation under § 1151 shall be 
awarded for a qualifying additional disability as caused by 
improper VA treatment.  For purposes of this section, a 
disability is a qualifying additional disability if the 
disability was not the result of the veterans willful 
misconduct and - (1) the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary, 
either by a Department employee or in a Department facility 
and the proximate cause of the disability was - (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  See 38 U.S.C.A. § 1151 
(effective as of October 1, 1997).

The veteran alleges that, based on information from Dr. 
Minhas, she has irritable bowel syndrome (IBS), hemorrhoids, 
and bile salt Type II diarrhea, as residuals of a February 
1997 laparoscopic cholecystectomy at a VA medical center 
(VAMC).  

However, only a portion of the operative report of the 
February 1997 VA laparoscopic cholecystectomy is on file.  So 
the complete operative report must be obtained.  

While a February 26, 1997, VA outpatient treatment (VAOPT) 
record reflects that the veteran was seen for a postoperative 
follow-up evaluation, she had no complaints at that time.  
But other VAOPT records show that in September 1997 she 
complained of having experienced diarrhea since her February 
1997 surgery.  And in June 1998 she was seen for follow-up 
for IBS.

Records of the Palmetto Richland Memorial Hospital show that, 
in July 1998, it was noted the veteran had a history of 
multiple abdominal surgical procedures.  At the time of a 
February 1999 colonoscopy, with biopsy, the preoperative 
diagnosis was chronic diarrhea and the postoperative 
diagnosis indicated she was essentially normal except for 
internal and external hemorrhoids.

Other records of the Palmetto Richland Memorial Hospital 
include a February 1999 report from Dr. Minhas, Associate 
Professor of Medicine, stating the veteran had a two-year 
history of chronic diarrhea since her cholecystectomy (in 
February 1997), which could be secondary to bile salt, Type 
II, diarrhea.  In March 1999 Dr. Minhas diagnosed chronic 
diarrhea, possibly secondary to bile salt, Type II, diarrhea, 
although the veteran reportedly also had some lactose 
intolerance.

A February 2001 VAOPT record indicates that attempts were 
made to obtain medical records from the Menorah Medical 
Center in Kansas City, Missouri, for use in conjunction with 
a claim with the Social Security Administration (SSA).  A 
June 2001 VAOPT record reflects that an 
esophagogastroduodenoscopy found gastric ulcerations and a 
biopsy found active gastritis.  

The December 2002 rating decision at issue denying the claim 
for § 1151 compensation stated that diarrhea is a known 
complication of a cholecystectomy.  But there is no 
indication upon what evidence this medical conclusion was 
based.  See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).

So this case is REMANDED to the RO for the following 
development and consideration:  

1.  Review the claims file and ensure that all 
notification and development action required by 
the VCAA and implementing VA regulations is 
completed.  In particular, the RO should ensure 
that the notification requirements and 
development procedures contained in 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 are fully complied 
with and satisfied.  

2.  Contact the veteran and request that she 
clarify whether she has filed a claim for 
disability benefits with the SSA.  If she has, 
obtain this agency's records, including award 
decisions and letters and any underlying medical 
records considered.

3.  Also obtain a complete copy of the February 
1997 VA laparoscopic cholecystectomy report and 
associate it with the other evidence in the 
claims file.

4.  Ask the veteran to clarify whether all 
private clinical records are now on file.  With 
respect to any such records that are not on file, 
request that she complete and return the 
appropriate releases (VA Form 21-4142s) for the 
medical records of each private care provider 
since military service.

*This should include-but is not limited to, 
records from the Menorah Medical Center in Kansas 
City, Missouri, if they are relevant to this 
claim.

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2003).  

*Request that Dr. Minhas, in particular, provide 
the medical bases and supporting authority for 
his diagnosis.

Inform the veteran that she may obtain copies of 
all relevant records in the claims file and 
provide them to Dr. Minhas for the purpose of 
obtaining opinions from that physician as to 
whether it is as likely as not that the veteran's 
IBS, hemorrhoids, or bile salt, Type II, diarrhea 
was caused by VA carelessness, negligence, lack 
of proper skill, error in judgment, or similar 
instance of fault in the February 1997 surgery or 
that these disabilities were events that were not 
reasonably foreseeable as a residual of the 
surgery.

5.  Schedule the veteran for an appropriate VA 
examination to obtain a medical opinion 
indicating whether it is at least as likely 
as not that her IBS, hemorrhoids, or bile salt, 
Type II, diarrhea were caused by VA carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault in the 
February 1997 surgery or that these disabilities 
were events that were not reasonably foreseeable 
as a residual of the surgery.  

The examiner should also be requested to render 
an opinion as to (1) whether it is at least as 
likely as not the veteran's IBS, hemorrhoids, or 
bile salt, Type II, diarrhea were the continuous 
or natural progression of the pre-existing 
diseases or diseases that were simply 
coincidental with the February 1997 VA surgery, 
and (2) whether it is at least as likely as not 
the veteran's IBS, hemorrhoids, or bile salt, 
Type II, diarrhea were the necessary consequence, 
i.e., the certain or intended results of, the 
February 1997 VA surgery.  



It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  All 
necessary testing should be done and the examiner 
should review the results of any testing prior to 
completion of the examination report.  If an 
examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided.

6.  Thereafter, review the claims file.  If any 
development is incomplete, or if the examination 
report does not contain sufficient information to 
respond to the questions posed, take corrective 
action.  38 C.F.R. § 4.2 (2003); Stegall v. West, 
11 Vet. App. 268 (1998). 

7.  Then readjudicate the claim based on the 
additional evidence obtained.  If the claim 
remains denied, prepare a supplemental statement 
of the case (SSOC) and send it to the veteran and 
her representative.  Give them time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  The veteran has the right to 
submit additional evidence and argument concerning the claim 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


